Garni, J. (dissenting).
I respectfully disagree with the conclusions of my colleagues that there were no administrative remedies available to petitioner prior to commencing this CPLR article 78 proceeding and that she was not required to utilize the grievance procedure set forth in the collective bargaining *1473agreement (CBA) between respondent City of Niagara Falls (City) and the union representing petitioner (union). Inasmuch as petitioner did not exhaust her administrative remedies, I conclude that the petition should be dismissed in its entirety. Therefore, I dissent.
On September 30, 2009, petitioner retired from her employment position with the City. Prior to retiring, petitioner received opt-out payments in lieu of health insurance coverage pursuant to the terms of the memorandum of understanding (MOU) dated October 21, 2005 between the City and, inter alia, the union. After she retired, the City denied petitioner’s request for either post-employment health insurance coverage or opt-out payments in lieu of such coverage.
It is well established that a petitioner cannot maintain a CPLR article 78 proceeding unless he or she has exhausted the available administrative remedies (see e.g. Matter of Connor v Town of Niskayuna, 82 AD3d 1329, 1330-1331 [2011]; Matter of One Niagara LLC v City of Niagara Falls, 78 AD3d 1554, 1556 [2010]). Pursuant to the terms of the MOU, all disputes pertaining thereto were to be handled through the grievance procedures of the CBA. “ ‘Grievance,’ ” as defined in the CBA, “include[s] all claimed violations of [the CBA], any other signed written agreement between the [u]nion and the City, except where that agreement specifically excludes resort to th[e] grievance procedure [contained therein], and ... all claimed violations ... of the existing written rules, procedures, regulations, administrative orders or work rules of the City, all of which relate to or involve employee health or safety . . . , including matters involving . . . retirement benefits.” The definition of “grievance” in the CBA does not exclude retirees and is not dependent upon the status of the aggrieved individual (see Ledain v Town of Ontario, 192 Misc 2d 247, 252-253 [2002], affd 305 AD2d 1094 [2003]). Thus, the subject matter of grievances in the CBA was clearly intended to include disputes originating from the terms of the CBA concerning health insurance benefits for retirees (see Matter of Dorme v Slingerland, 12 Misc 3d 815, 822 [2006], affd 41 AD3d 596 [2007]). Moreover, “grievance” is not narrowly defined as a claim by any employee or group of employees (cf. Matter of Odessa-Montour Cent. School Dist. [Odessa-Montour Teachers Assn.], 271 AD2d 931, 932 [2000]). Nor is the definition of “grievance” limited to “ ‘unit members’ ” (Matter of Spink [Williamson Faculty Assn.], 267 AD2d 972 [1999]).
It is well settled that there is no prohibition against using a CBA’s grievance procedure to resolve retiree benefit disputes *1474(see Matter of Union-Endicott Cent. School Dist. [Union-Endicott Maintenance Workers’ Assn.], 85 AD3d 1432, 1434 [2011]). Indeed, this Court has concluded that a broad grievance procedure “render[s] the issue of the union’s relationship to retired employees a question for arbitration” (City of Buffalo v A.F.S.C.M.E. Council 35, Local 264, 107 AD2d 1049, 1050 [1985]; see Matter of Jefferson-Lewis-Hamilton-Herkimer-Oneida BOCES [Jefferson-Lewis-Hamilton-Herkimer-Oneida BOCES Professional Assn., Local 2784], 247 AD2d 829 [1998]). Thus, by concluding that petitioner was not required to pursue her claim through the grievance procedure because she is a retiree, the majority has implicitly concluded that the union had no duty to represent retirees with respect to retirement benefits created by the terms of the CBA. Whether or not that conclusion is correct, our precedent instructs that it is for the arbitrator to decide the issue. Indeed, this Court previously concluded that it was for the arbitrator to decide whether a union could represent retirees with respect to a dispute over retiree health insurance benefits inasmuch as they were no longer “employees” under the terms of the CBA (see Ledain, 192 Misc 2d at 252-253). Here, the majority’s conclusion simply bypasses the question whether the union has a duty to represent petitioner in the dispute at issue.
The majority further concludes that petitioner was not aggrieved until after she retired and, because she was no longer an “employee” at that time, she could not have pursued a grievance before commencing this proceeding. However, petitioner has appended a document to her responding brief that unequivocally establishes that, approximately one month before she retired, she requested that the union pursue a grievance on her behalf so that she could receive opt-out payments in retirement. Thus, it is clear that petitioner knew before she retired that the City would not pay her opt-out payments in retirement, and we therefore conclude that she was aggrieved during the time of her employment. I recognize the general rule relied upon by the majority that we may not consider matters dehors the record on appeal (see generally Matter of Hayes, 263 NY 219, 221 [1934], rearg denied 264 NY 459 [1934]). Inasmuch as petitioner submitted that document, however, she clearly does not deny its existence or claim that the text is inaccurate or incomplete (see Crawford v Merrill Lynch, Pierce, Fenner & Smith, 35 NY2d 291, 299 [1974]). “The Court of Appeals has . . . recognized a narrow exception [to the general rule], which allows the consideration, on appeal, of reliable documents, the existence and accuracy of which are not disputed, even for the purposes of modifying or reversing the [judgment] under review” (Brandes *1475Meat Corp. v Cromer, 146 AD2d 666, 667 [1989]; see Crawford, 35 NY2d at 299). Thus, in my view, we should not delay the resolution of this litigation by ignoring incontrovertible facts advanced by petitioner. Petitioner’s claim accrued while she was still an “employee,” and thus her status as a retiree does not excuse her failure to utilize the CBA grievance procedure (see Dorme, 12 Misc 3d at 822).
Even if we were to ignore the undisputed facts establishing that petitioner was aggrieved during her employment, I respectfully disagree with my colleagues that, because petitioner is retired, she was not required to utilize the grievance procedure set forth in the CBA to resolve her claim for benefits under that agreement. “[Wjhere a [CBA] requires that a particular dispute be resolved pursuant to a grievance procedure, an employee’s failure to grieve will constitute a failure to exhaust, thereby precluding relief under CPLR article 78” (Matter of Barrera v Frontier Cent. School Dist., 227 AD2d 890, 891 [1996]; see Matter of Plummer v Klepak, 48 NY2d 486, 489-490 [1979], cert denied 445 US 952 [1980]; Matter of Julicher v Town of Tonawanda, 61 AD3d 1384 [2009]). Petitioner was bound by the CBA grievance procedures as a retired employee seeking to enforce her entitlement to retirement benefits (see Dorme, 41 AD3d 596; Matter of O’Connor v Police Commn. of Town of Clarkstown, 301 AD2d 654 [2003]). Because petitioner failed to exhaust her available administrative remedies, Supreme Court should have dismissed the petition in its entirety. I would therefore reverse the judgment insofar as appealed from, grant that part of respondents’ motion to dismiss the petition against the City and dismiss the petition in its entirety. Present — Scudder, PJ., Peradotto, Garni, Gorski and Martoche, JJ.